Citation Nr: 1138710	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, including as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In substantive appeals in March 2006 and January 2007, the Veteran requested a hearing before the Board sitting at the RO, but he withdrew the request in writing in September 2007. 


FINDING OF FACT

The weight of the competent and probative evidence of record establishes that the Veteran's current bilateral hip disorder was due to and aggravated by his service-connected left knee.  


CONCLUSION OF LAW

A current nonservice-connected bilateral hip disorder has been aggravated by a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral hip disorder.  He contends that his bilateral hip pain is secondary to a service-connected left knee disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439. This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449. Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) showed that the Veteran was treated on many occasions for multiple injuries to his left knee.  In March 1977, the Veteran underwent a surgical fusion of the knee in a slightly flexed position.  The Veteran was medically retired as a result of this disability.  STRs, including extensive orthopedic examinations associated with the knee surgery, are silent for any symptoms, injuries, diagnoses, or treatment for hip disorders.  The January 1977 separation examination marked the Veteran's musculoskeletal system as normal.  

In July 1978, a VA examiner noted that the Veteran walked with a stiff legged gait, typical of a patient with a fused knee.  The examiner noted that the Veteran's knee joint was firm and solid and that there were no symptoms referable to the ankles or feet.  He noted that the thigh measurements were normal and made no comment regarding symptoms or deficits of the hips.   

Private orthopedic records show that the Veteran received treatment for his knees and left ankle pain.  However, he did not report any symptoms related to his hips, and his physician did not diagnose any hip disorders.  

During a March 1999 compensation and pension (C&P) joints examination for his knees and ankles, a VA physician noted the history of injury and surgery to both knees and that the Veteran occasionally used a cane.  The Veteran reported that his job required standing for six to eight hours a day.  The physician noted the Veteran's reports of bilateral knee pain and instability but no specific symptoms related to his hips.  The physician did not diagnose a disorder of hips.  

VA primary care treatment records starting in October 2004 showed that the Veteran was prescribed medication for chronic bilateral knee pain.  A VA nurse noted that the Veteran reported pain in both legs.  In November 2004, the Veteran's primary care physician diagnosed degenerative joint disease and chronic pain in multiple joints.  However, there were no x-rays, specific symptoms, or clinical observations of pain or disease of the hips.  In February 2005, the physician diagnosed "osteoarthritis-hip pains, knee pain, and ankle pains."  There were no x-rays or clinical observations.  In September 2005, a VA physician noted the Veteran's reports of hip and knee pain exacerbated by additional physical activity.  VA medical records continued to list an on-going diagnosis of osteoarthritis of both hips with no additional clinical observations or imaging studies. 

In May 2006, a private orthopedic physician noted that the Veteran experienced pain with internal and external rotation of the hips and that he had a left leg length discrepancy expected of a patient with a left knee fusion.  The physician noted x-ray results of the knees but not of the hips.  Nevertheless, he diagnosed localized osteoarthritis of the primary pelvic region and thigh and stated, "I feel that...his hip symptoms could be due to longstanding transfer lesions due to his left knee fusion.  They could be reasonably associated with it."   

In June 2006, a VA x-ray of the pelvis showed an obliquity of the pelvis, right side two centimeters higher than the left, but with no arthritic changes at the joints. 

In September 2006 the Veteran was accorded a C&P joints examination to assess his claim for service connection for a bilateral hip disability.  During the examination the VA physician noted a review of the claims file including the earlier diagnoses of hip arthritis.  The physician referred to diagnostic tests that showed normal indications for both hips.  The diagnosis was bilateral hip strain with normal x-rays.  The examiner opined that it was as likely as not that the hip strain was caused by the service connected left knee.  

In November 2008 the Veteran was accorded another C&P joints examination.  An x-ray showed possible avascular necrosis.  The impression was minimal degenerative changes of the hips.  The diagnosis was degenerative joint disease of the bilateral hips.  The examiner opined that the Veteran's degenerative joint disease of the hips was less likely as not caused by or a result of the Veteran's residuals of the left knee fusion and was at least as likely as not caused by or a result of natural aging.  The examiner also opined that the Veteran's current hip condition was less likely as not aggravated by the service-connected knee disability.  

Social Security Administrative (SSA) records show that the Veteran was accorded disability benefits with the primary diagnosis listed as disorders of the back and the secondary diagnosis listed as obesity.  SSA records show that the Veteran indicated that other alleged impairments included mild degenerative joint disease of the bilateral hips and left ankle.  

The Board requested a medical expert opinion from the Veterans Health Administration pursuant to 38 C.F.R. § 20.901(a).  In correspondence dated in June 2011, the reviewing physician opined that there was insufficient objective evidence that a nexus existed directly or indirectly between the Veteran's active military service and his bilateral hip disorder.  The reviewing physician also opined that there was insufficient objective evidence on which to base an opinion that a nexus existed directly or indirectly between the Veteran's service-connected left knee disorder, to include but not limited to the two centimeter leg discrepancy, and his bilateral hip disorder diagnosed as arthritis and strain.  The reviewing physician opined that it was less likely as not that the Veteran's bilateral hip disorder diagnosed as arthritis and strain was aggravated beyond its natural progression by the Veteran's service-connected left knee disorder.  However, the reviewing physician questioned the relevancy of the query and stated that the objective medical evidence had not established pre-existing or a concurrent bilateral hip disorder contemporaneous to the evaluation, treatment, and eventual fusion of the Veteran's knee.  

In June 2011, the Board again requested a medical expert opinion from the Veterans Health Administration.  In a follow up letter dated in August 2011, another reviewing physician stated that it was less likely than not that the Veteran's bilateral hip disorder originated in or was related to service.  He also opined that it was more likely than not that the bilateral hip disorder diagnosed as strain was due to the results of the Veteran's service-connected left knee disorder, to include but not limited to the leg length discrepancy.  Finally, the August 2011 reviewing physician opined that it was more likely than not that the bilateral hip disorder diagnosed as arthritis was aggravated beyond its natural progression by the Veteran's service-connected left knee disorder to include leg length discrepancy.  He stated that the bilateral hip condition was strain with degenerative change and noted that the service-connected left knee condition preceded the bilateral hip condition.  Noting his experience and citing medical journals, the reviewing physician reported that strain could result from repetitive motion or sustained exertion of a particular body part and that the altered gait/use seen with an injured joint changes mechanic seen by other lower extremity joints.  He also noted that long term complications of knee arthrodesis included hip pain due to the altered gait and that degenerative joint change is associated with disorder that changes the mechanics of a the joint.  It was his opinion that the Veteran's altered gait and change in lower extremity mechanics due to the service-connected left knee condition was a plausible biological mechanism by which the service-connected left knee condition would increase the likelihood of bilateral hip strain and degenerative change.  

The November 2008 VA examiner and the VA physician who provided an opinion in June 2011 opined that the Veteran's current hip condition was less likely as not caused or aggravated by the service-connected knee disability.  The November 2008 examiner did not provide a rationale for the opinion and it is therefore entitled to no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  The May 2006 private opinion has also been considered, however, the language used was speculative.  The physician only indicated that his hip symptoms "very well could be due to longstanding transfer lesions due to his left knee fusion.  They reasonably could be associated with it."  This opinion is insufficient to support a grant of service connection.  

The Board notes that a VA examiner provided a positive opinion in September 2006, however, again no rationale was provided to support the opinion.  See Nieves-Rodriguez v. Peake.  The physician who provided the June 2011 opinion indicated that he was not aware of evidence-based studies published in peer reviewed medical journals that would show causation or aggravation in a situation similar to that of the Veteran.  However, the August 2011 reviewing physician opined that it was more likely than not that the bilateral hip disorder diagnosed as strain was due to the results of the Veteran's service-connected left knee disorder and it was more likely than not that the bilateral hip disorder diagnosed as arthritis was aggravated beyond its natural progression by the Veteran's service-connected left knee disorder to include leg length discrepancy.  The August 2011 examiner cited to multiple medical treatises/journals in support of his opinion.  

Ultimately the Board finds the August 2011 VA physician's opinion to be highly probative evidence in favor of service connection.  In particular, the August 2011 physician provided sound rationale based on his medical experience and cited medical journals.  The Board finds that this opinion outweighs the June 2011 opinion, in which the examiner stated that he was unaware of supportive medical   studies.  The Board finds the August 2011 opinion was based on a review of the medical history and a well-reasoned opinion based on cited medical materials was provided.  Accordingly, the Board finds the most probative evidence to be in support of service connection for a bilateral hip condition.  38 C.F.R. §§ 3.102, 3.303.  

Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet.  App. 49 (1990). 

The RO has satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.


ORDER

Service connection for a bilateral hip disorder, as secondary to a service-connected left knee disability is granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


